              Case 2:20-cv-01795-JLR Document 11 Filed 12/22/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ERIN COMPARRI,                               CASE NO. C20-1795JLR

11                               Plaintiff,              ORDER TO SHOW CAUSE
                   v.
12
            DIVERSIFIED CONVEYORS
13
            INTERNATIONAL LLC, et al.,
14
                                 Defendants.
15
            Before the court is Defendants Diversified Conveyors International LLC and DCI
16
     Holdings, Inc.’s (collectively, “Defendants”) notice of removal. (See Not. of Removal
17
     (Dkt. # 1).) Having reviewed the complaint (Compl. (Dkt. # 1-1)) and the notice of
18
     removal, the court finds that Defendants have failed to allege an adequate basis for
19
     subject matter jurisdiction. The court therefore ORDERS Defendants to show cause by
20
     January 4, 2021, why this matter should not be remanded to state court for lack of subject
21
     matter jurisdiction.
22


     ORDER - 1
              Case 2:20-cv-01795-JLR Document 11 Filed 12/22/20 Page 2 of 2




 1           Defendants assert that the court’s jurisdiction is based on diversity of citizenship

 2   under 28 U.S.C. § 1332. (Not. of Removal ¶ 8.) The party invoking jurisdiction must

 3   allege facts that establish the court’s subject matter jurisdiction. Lujan v. Defs. of

 4   Wildlife, 504 U.S. 555, 560-61 (1992). Federal diversity jurisdiction requires complete

 5   diversity of citizenship between the parties, where each of the plaintiffs is a citizen of a

 6   different state than each of the defendants. See Morris v. Princess Cruises, Inc., 236 F.3d

 7   1061, 1067 (9th Cir. 2001). A limited liability company has the citizenships of all its

 8   members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.

 9   2006). While Defendants state that Diversified Conveyors International LLC is

10   “incorporated in the State of Tennessee and [has its] principal place of business in the

11   State of Tennessee” (Not. of Removal ¶ 12), Defendants make no representation as to the

12   citizenships of Diversified Conveyors International LLC’s members (see id.). Thus, as it

13   stands, Defendants have not properly established diversity of citizenship.

14          Accordingly, the court ORDERS Defendants to show cause why this case should

15   be not remanded for lack of subject matter jurisdiction. If Defendants fail to provide the

16   court with the information described above by January 4, 2021, the court will remand this

17   matter to state court.

18          Dated this 22nd day of December, 2020.

19

20                                                      A
                                                        JAMES L. ROBART
21
                                                        United States District Judge
22


     ORDER - 2
